Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the amendment filed on 08/11/2021. Claims 1-27 are pending. Claim 27 is new. Claims 7, 11-23, and 26 previously withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-10, 24-25 112(b) rejection have been reconsidered and are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US20210311314A1).
Independent claim 1, Liu teaches a see-through display device (Figs. 1-2; [0021], [0034-0035] “wearable/augmented reality apparatus” display) comprising: 
an optical coupler (Figs. 1-2; e.g. 20a/21a or 20b/21b; [0024] “the reflective surface 21a of the first optical mirror 20a and the reflective surface 21b of the second optical 
a shading member (see Figs 1-2; shading member, e.g. 40; [0046]) disposed in front of the optical coupler (see e.g. 40 is in front of optical coupler e.g. 20a/21a or 20b/21b), the shading member transmitting a part of the second light to the optical coupler by reducing a light amount of the second light (see [0046], [0049] “light transmittance of the shading member 40 can be adjusted to control whether the external light can enter the wearable apparatus”), 
wherein at least one of the optical coupler and the shading member is configured to limit a reflection phenomenon occurring between the optical coupler and the shading member (see [0039] “The superimposition effect (i.e., the display quality of the augmented reality mode) may be determined by the ratio of the transmittance to the reflectance of the first optical mirror 20a and the second optical mirror 20b”), and 
wherein the shading member comprises a transparent material (see [0074] “the shading member 40 may have a variable light transmittance and may be electrically coupled with the adjusting device (not shown)”. The shading member 40 may include another type of transmittance-variable device, e.g. a piece of electrochromic glass. The shading member 40 may operate in two states--a transparent state and a shading state--by controlling the voltage applied thereto.” Examiner note – when no voltage is applied it acts as a transparent material).

Claim 2, Liu teaches the invention of claim 1, further comprising an image forming optical system that forms an image, wherein the first light includes the image (see [0023] the image forming optical system e.g. 10a/10b forms an image “the first display screen 10a, such that an object image 101a projected by the first display screen 10a via the first optical mirror 20a is approximately perpendicular to the optical axis of the first eyepiece 30a. the object image (not shown) projected by the second display screen 10b via the second optical mirror 20b can be approximately perpendicular to the optical axis of the second eyepiece 30b”).

Claim 24, Liu teaches a wearable device comprising the see-through display device (Liu; see Figs. 1-2, [0021], [0049] the device is a wearable and AR apparatus) of claim 1.  
Independent claim 25, Liu teaches a display device (Figs. 1-2; [0021], [0034-0035] “wearable/augmented reality apparatus” display) comprising: 7AMENDMENT UNDER 37 C.F.R. § 1.11 Attorney Docket No.: Q243384 Appln. No.: 16/237,336 
an optical coupler (Figs. 1-2; e.g. 20a/21a or 20b/21b; [0024] “the reflective surface 21a of the first optical mirror 20a and the reflective surface 21b of the second optical mirror 20b may be coated with a reflective film or a semi-transmissive/semi-reflective film”) that receives first light corresponding to a first image and traveling on a first optical path (see Fig. 1-3; [0022] light coming from e.g. 10a or 10b towards 20a.21a or 20b/21b and towards the user eyes e.g. 30a or 30b) and second light corresponding to a second image and traveling on a second optical path different from the first optical path, and that transmits the received first light and second light on a third optical path ([0036] “In the augmented reality mode, a user wearing the wearable apparatus may see the contents displayed on the display screens and the current exterior real-world scene” [0041] “In the augmented reality mode, the wearable apparatus may need to have a light-transmissive area that allows the user to see the scene in the front. When the light enters the wearable apparatus from the light-transmissive area and passes through the first optical mirror 20a and the second optical mirror 20b into the user's eyes, the user can see the exterior real-world scene”. See Fig. 1-2, light combined from the exterior when in AR for the second path and first path coming from the displays, that is transmitted on a third optical path after passing the mirrors toward the users eye); and 
a shading member (see Figs 1-2; shading member, e.g. 40; [0046]) provided on the first optical path that receives the first light and transmits a reduced amount of the first light to the optical coupler (see [0074] e.g. 40 is in front of optical coupler e.g. 20a/21a or 20b/21b, provided on the first optical path receiving the first light and transmits a reduced amount of the first light to the optical coupler, when it is used as variable light transmittance while operating in the light transmitting and light blocking), 
wherein at least one of the optical coupler and the shading member is configured to limit reflection of the reduced amount of the first light between the shading member and the optical coupler (see [0046], [0049] “light transmittance of the shading member 40 can be adjusted to control whether the external light can enter the wearable apparatus”), and 
wherein the shading member comprises a transparent material (see [0074] “the shading member 40 may have a variable light transmittance and may be electrically coupled with the adjusting device (not shown)”. the shading member 40 may include another type of transmittance-variable device, e.g. a piece of electrochromic glass. The shading member 40 may operate in two states--a transparent state and a shading state--by controlling the voltage applied thereto.” Examiner note – when no voltage is applied it acts as a transparent material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20210311314A1) as applied to claim 1 above, and further in view of Border et al. (US20120242697A1, cited on record).
Claim 3, Liu teaches the invention of claim 1, wherein the optical coupler comprises a semitransparent mirror (Liu; see [0034] “the user may see the exterior real-world scene because the first optical mirror 20a and the second optical mirror 20b are partially transmissive”).
Liu does not explicitly teach wherein the optical coupler comprises a concave mirror.  
However, Border teaches an augmented reality apparatus, wherein the optical coupler comprises a concave mirror (see Fig. 83; [0161] e.g. spherical mirror e.g. 8318, the coating on the spherical mirror 8318 may be a thin metal coating to provide a partially transmitting mirror).
Therefore, Border teaches wherein the optical coupler comprises a concave mirror, as it enables suitable to project an image onto a see-through or translucent lens as it enables the wearer of the eyepiece to view the surrounding environment as well as the displayed image (0150). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus from Liu to have wherein the optical coupler comprises a concave mirror according to the teaching by Border for the purpose of having the wearer of the eyepiece to view the surrounding environment as well as the displayed image (Border, [0150]).
Claim 4, Liu, Border combination teaches the invention of claim 3, wherein the shading member is configured to limit the reflection phenomenon occurring between the optical coupler and the shading member (Liu; see [0044] “The shading member 40 may be used to block the external light from being incident via the first optical mirror 20a and the second optical mirror 20b”. [0039] “the first optical mirror 20a may have a transmittance of 30% and a reflectance of 70%. Likewise, the second optical mirror 20b may have a transmittance of 30% and a reflectance of 70%. The superimposition effect (i.e., the display quality of the augmented reality mode) may be determined by the ratio of the transmittance to the reflectance of the first optical mirror 20a and the second optical mirror 20b”).  

Claim 5, Liu, Border teaches the invention of claim 3, Liu does not explicitly teach wherein the optical coupler further comprises a beam splitter that reflects the first light toward the semitransparent concave mirror and transmits light input from the semitransparent concave mirror.  
However, Border wherein the optical coupler further comprises a beam splitter that reflects the first light toward the semitransparent concave mirror and transmits light input from the semitransparent concave mirror (see Fig. 83, [0161] a beam splitter 8314, and a spherical mirror 8318, which present the image to the eyebox 8320 where the wearer's eye receives the image. In Fig. 82, [0160] shows more detail of the light path where the beam splitter e.g. 8218 that reflects the first light toward the semitransparent concave mirror e.g. 8220 and transmits light input from the semitransparent concave mirror e.g. 8220).
Therefore, Border teaches wherein the optical coupler further comprises a beam splitter that reflects the first light toward the semitransparent concave mirror and transmits light input from the semitransparent concave mirror as it enables the wearer of the eyepiece to view the surrounding environment as well as the displayed image (0150). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus from Liu to have wherein the optical coupler further comprises a beam splitter that reflects the first light toward the semitransparent concave mirror and transmits light input from the semitransparent concave mirror according to the teaching by Border for the purpose of having the wearer of the eyepiece to view the surrounding environment as well as the displayed image (Border, [0150]).

Claim 6, Liu, Border combination teaches the invention of claim 5, wherein the beam splitter (Border; see Fig. 83, [0161] beam splitter e.g. 8314 comprises a half mirror e.g. a metal partially transmitting mirror coating, arranged inclined to an optical axis of the first light) comprises a half mirror arranged inclined to an optical axis of the first light (Liu; see Figs. 1-2; [0024] “if the wearable apparatus is an augmented reality apparatus, the first optical mirror 20a and the second optical mirror 20b may need to be partially transmissive and partially reflective, and thus, the reflective surface 21a of the first optical mirror 20a and the reflective surface 21b of the second optical mirror 20b may each be coated with a semi-transmissive/semi-reflective film”, 20a or 20b are both inclined to an optical axis of the first light coming from the screens e.g. 10a or 10b).

Claim 8, Liu, Border combination teaches the invention of claim 3, wherein a surface of the semitransparent concave mirror (Border; see Fig. 83; [0161] e.g. spherical mirror e.g. 8318, the coating on the spherical mirror 8318 may be a thin metal coating to provide a partially transmitting mirror) contacts a surface of the shading member (Liu; see Figs. 1-2; [0024] mirrors 20a or 20b semi-transmissive/semi-reflective film, contacts one side a surface of the shading member e.g. 40).  
Claim 9, Liu, Border combination teaches invention of claim 3, Liu does not explicitly teach wherein a surface of the semitransparent concave mirror has a same curved surface shape as a surface of the shading member that faces the surface of the semitransparent concave mirror.
Border, further teaches wherein a surface of the semitransparent concave mirror has a same curved surface shape as a surface of the shading member that faces the surface of the semitransparent concave mirror (see Fig. 4, [0242-0243]; surface of the semitransparent concave mirror e.g. 414, has a same curved surface shape as a surface of the shading member e.g. 410, that faces the surface of the semitransparent concave mirror. The semitransparent concave mirror e.g. 414 has concave shape and surface may be 100% mirrored or lower percentage and the shade member e.g. 410).
Therefore, Border teaches wherein a surface of the semitransparent concave mirror has a same curved surface shape as a surface of the shading member that faces the surface of the semitransparent concave mirror as it enables a uniform thickness across at least the viewing area of the lens (0242). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus from Liu to have wherein a surface of the semitransparent concave mirror has a same curved surface shape as a surface of the shading member that faces the surface of the semitransparent concave mirror according to the teaching by Border for the purpose of having a uniform thickness across at least the viewing area of the lens (Border, [0242]).

Claim 10, Liu, Border combination teaches invention of claim 3, Liu does not explicitly teach wherein a difference in radii of curvature of a center portion of a surface of the semitransparent concave mirror and a center portion of a surface of the shading member that faces the surface of the semitransparent concave mirror is set to satisfy a following condition: d1/w1 < 1/10  where "dl" is a distance in a direction parallel to an optical axis of the semitransparent concave mirror between an edge of the semitransparent concave mirror and a corresponding edge of the shading member, and "W1" is a width of the semitransparent concave mirror in a direction perpendicular to the optical axis of the semitransparent concave mirror.
Border, further teaches wherein a difference in radii of curvature of a center portion of a surface of the semitransparent concave mirror and a center portion of a surface of the shading member that faces the surface of the semitransparent concave mirror is set to satisfy a following condition: d1/w1 < 1/10  where "d1" is a distance in a direction parallel to an optical axis of the semitransparent concave mirror between an edge of the semitransparent concave mirror and a corresponding edge of the shading member, and "W1" is a width of the semitransparent concave mirror in a direction perpendicular to the optical axis of the semitransparent concave mirror (Border; see Fig. 4, using drawing which is not in scale, one of ordinary skill in the art is able to measure using a ruler and obtain d1 in a direction parallel to an optical axis of the semitransparent concave mirror between an edge of the semitransparent concave mirror e.g. 414 and a corresponding edge of the shading member e.g. 410 and W1 width of the semitransparent concave mirror in a direction perpendicular to the optical axis of the semitransparent concave mirror, gives a ratio 0.04, which is less than 1/10). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain by approximation one of ordinary skill in the art is able to obtain reasonable results such as a ratio for d1/W of 0.04 less than the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of the distance in a direction parallel to an optical axis of the semitransparent concave mirror between an edge of the semitransparent concave mirror and a corresponding edge of the shading member between the width of the semitransparent concave mirror in a direction perpendicular to the optical axis of the semitransparent concave mirror for the purpose of further improving a uniform thickness across at least the viewing area of the lens (0242) (In Re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20210311314A1) as applied to claim 1 above, and further in view of Cakmakci et al. (US20150177519A1).
Claim 27, Liu teaches the invention as set forth in claim 1, wherein the shading member is formed of a material having a same refractive index as a material of the optical coupler.
However, Cakmakci further teaches a see through display (see Fig. 1A), wherein the shading member is formed of a material having a same refractive index as a material of the optical coupler (see Fig. 1A; see [0014], [0031] shading member e.g. 110 and optical coupler e.g. 105 can be fabricated of two different materials having the same index of refraction, or both of the same material).
Therefore, Cakmakci teaches wherein the shading member is formed of a material having a same refractive index as a material of the optical coupler, as it enables reducing the influence of birefringence on the optical design (0015). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus from Liu to have wherein the shading member is formed of a material having a same refractive index as a material of the optical coupler according to the teaching by Cakmakci for the purpose of reducing the influence of birefringence on the optical design (Cakmakci, [0015]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872